DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is as follows:
In claim 18, remove the second comma that occurs after “The device of claim 11” in the first line of the claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A computer-implemented method, comprising:
receiving, by a device, audio data;
processing at least a portion of the audio data using a first wakeword detection component, wherein the device is configured to perform a first function in response to a positive wakeword detection by the first wakeword detection component;
processing at least a portion of the audio data using a second wakeword detection component, wherein the device is configured to perform a second function different from 
causing at least one of the first function or second function to be performed in response to a positive wakeword detection by at least one of the first wakeword detection component or the second wakeword detection component.
Closest Prior Art
The reference of Wilberding (US 2019/0295555 A1) provides teaching for the presence of first and second wake-word detection algorithms for detecting a wake-word in a captured audio (Abstract).
Almudafar-Depeyrot et al (US 2019/0147850 A1) provides the detection of two separate wake-up phrases [0005], [0047], [0065], and also provides that different wake-up phrases can elicit different actions [0070].
Pogue et al (US 2015/0006176 A1) provides performing an action based on a detected wakeword [0071].
Beckhardt et al (US 2018/0108351 A1) provides a microphone, memory and processor [0035] and a variety of devices which are able to detect a wakeword [0024].
The prior art of record taken alone or in combination however fail to teach, inter alia, a computer-implemented method which processes a portion of audio data by two different wakeword detection components, whereby positive wakeword detection by both wakeword detection components results in performing two different functions.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

fail to teach, inter alia, a device which processes a portion of audio data by two different wakeword detection components, whereby positive wakeword detection by both wakeword detection components results in performing two different functions.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, 19 and 20 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657